Case 7:16-cv-00462-MFU Document 36 Filed 04/16/21 Page 1 of 1 Pageid#: 2843




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

UNITED STATES OF AMERICA, et al.,                  )
                                                   )
       Plaintiffs,                                 )   Civil Action No. 7:16CV00462
                                                   )
v.                                                 )   ORDER
                                                   )
SOUTHERN COAL CORPORATION, et al.,                 )   By: Hon. Glen E. Conrad
                                                   )   Senior United States District Judge
       Defendants.                                 )


       Finding good cause, it is hereby

                                             ORDERED

that this case is TRANSFERRED to the docket of Chief United States District Judge Michael F.

Urbanski for all further action and proceedings.

       The Clerk is directed to send a copy of this order to all counsel of record.

       DATED: This 16th day of April, 2021.

                                             ______________________________
                                              Senior United States District Judge
